DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 6/09/22.  Claims 1, 5-8, and 11-17 are pending, wherein claims 16-17 were newly added.  Claims 12-15 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al (US 2009/0049882, cited in IDS filed 5/01/19) in view of Plociennik et al (US 2009/0095438, previously cited), Baumgartel (US 2010/0132426, cited in PTO-892 mailed 10/15/21), and Hohenbichler (US 2012/0067095, previously cited).
Regarding claim 1, Flick et al teaches a method for operating a combined casting/rolling installation (abstract) comprising:
operating a casting machine of the combined casting/rolling installation for producing a cast product (paragraph [0066-0067], figs 1-2, casting device 1), the casting machine having a mold (paragraph [0003-0004], [0067], casting rolls) having a primary cooling device (paragraph [0039], cooling device for zoned thermal influencing of the casting roll barrel), the cast product exiting the mold and passing through to the rolling installation (fig 1-2, paragraph [0067], discharged vertically downwards from a casting gap formed by the casting rolls and side plates, after the strip has been diverted into a horizontal direction, the steel strip is subjected to a reduction in thickness in a rolling installation); and
then operating a rolling mill of the combined casting/rolling installation to produce a rolled product from the cast product (figs 1-2, rolling stand 11 of rolling installation 6);
wherein the combined casting/rolling installation has a control device with a measuring unit (figs 1-2, temperature measuring device 13a) and a controller (figs 1-2, evaluation device 20 formed by a CPU);
operating the measuring unit for detecting a rolled-product property for generating a measurement signal dependent on the rolled-product property and transmitting the measurement signal to the controller (paragraph [0073-0074], temperature profiles recorded by the temperature-measuring devices input into a mathematical model in the evaluation device);
the rolled-product property that is detected by the measuring unit is a temperature profile of the rolled product in the width direction thereof (paragraph [0045], temperature measuring device 13a for recording the temperature profile of the strip additionally arranged just behind at least one rolling stand of the rolling installation, paragraph [0073], temperature profiles over the strip width);
in order to influence the homogeneity of the material/surface properties of the rolled product in its width direction (paragraph [0010-0012], to produce a high-quality hot rolled metal strip having a comparable profile of properties, encompasses the homogeneity of the metal strip produced, in particular the mechanical properties of the metal strip in the transverse and longitudinal directions and through-out the entire production), using the measurement signal from the controller to generate a control signal for the casting machine with a control algorithm and transmitting the control signal to the casting machine (paragraph [0073-0074], mathematical model develops an optimum control strategy and generates corresponding control signals, paragraph [0053], evaluation device connected to actuating devices, casting roll adjustment devices, heating/cooling devices for zoned thermal influencing of casting roll barrel, etc).
Flick et al is quiet to the casting machine having a guiding system with a secondary cooling device, the cast product exiting the mold and passing through the guiding system; and that the control signal setting a cooling power profile in the width direction of the rolled product; cooling the cast product with the secondary cooling device based on the control signal.
Plociennik et al discloses a continuous casting process (abstract), recognizing great importance is attached to the cooling of the metal strip after it emerges from the mold (paragraph [0003]).  To achieve optimum temperature management of the cast metal strip, dynamic spraying in the form of the distribution of water and pressure over the width and length of the strand is functionally controlled (paragraph [0005]).  In addition to cooling, from the standpoint of process engineering, it is important to keep the degree of scaling as low as possible (paragraph [0006]).  Plociennik et al teaches a continuous casting installation (2) including a mold (3) and a vertical strand guide (4) directly below the mold, having a number of rollers (10), which guide the metal strip downward, and act as means for bending the metal strip (fig 1, paragraph [0029]).  Plociennik et al teaches first and second cooling devices (paragraph [0031]) for cooling in a first section (6), especially in subsection (6A), which immediately follows the mold (3) (paragraph [0031], correlating to a secondary cooling process).  A measure for controlling the cooling capacity can be variation of the distance between the cooling devices and the metal strip by horizontal displacement (paragraph [0036], fig 2).  The cooling nozzles can be designed as a nozzle bar extending across the width of the metal strip (paragraph [0039]), having a housing (14), where a cooling effect can be controlled by varying the distance between the surface of the strand and the housing (paragraph [0040]).  It is additionally possible to divide the nozzles into several groups, so as to vary the cooling effect by turning individual groups on or off, for avoiding undercooling of edge regions of the metal strip (paragraph [0041-0042]).  A rolling process may be further included after a straightening process (paragraph [0029]).  Note that the distribution of water over the width of the strand for optimum cooling of the strip (paragraph [0007]) including the effect of turning individual groups of nozzles on or off and/or by varying the volume flow rate or the fluid pressure, avoiding undercooling of edges (paragraph [0041-0042]), meets the limitation of a cooling power profile of the secondary cooling device in the width direction of the cast product.
In view of the teachings of Plociennik et al, it would have been obvious to one of ordinary skill in the art, to modify Flick et al as to include a vertical strand guide comprising the guide rollers for guiding the metal strip downward and for bending the metal strip.  It would have been obvious to one of ordinary skill in the art to modify Flick to include the secondary cooling process as taught in Plociennik, such as cooling with cooling nozzles where individual or groups of nozzles can be turned on/off for avoiding undercooling of edge regions of the strip (note that the varying distribution over the width meets the limitation of a cooling power profile), as Flick et al recognizes drawbacks in the prior art flatness values due to temperature fluctuations of the cast metal strip as it emerges from the casting rolls (paragraph [0007]) as well as high roughness of the metal strip caused by the casting operation and scaling (paragraph [0009]), and that Plociennik et al teaches achieving optimum cooling of the metal strip while also minimizing scaling of the metal strip (paragraph [0007]) and avoiding undercooling of edge regions of the metal strip (paragraph [0042]).
The combination of Flick and Plociennik et al is quiet to a plurality of nozzles arranged along a width direction of the cast product, each nozzle of the plurality of nozzles being displaceable relative to the other nozzles of the plurality of nozzles and displaceable relative to the cast product independently of the other nozzles of the plurality of nozzles, the control signal sets the cooling power profile; and that the cooling with the secondary cooling device is based on the control signal by repositioning at least one of the nozzles of the plurality of nozzles relative to the cast product independently of the other nozzles.
Baumgartel et al teaches influencing the temperature distribution over the width of a slab, wherein at least one cooling device is provided that features nozzles for applying a cooling medium, wherein the nozzles are arranged and/or actuated in such a way that the cooling medium is applied, in particular, at positions at which an elevated temperature is determined (abstract).  A purposeful activation of the nozzles is promoted by means of at least one measuring sensor that determines the widthwide temperature distribution of the slab or strip (paragraph [0016]).  The upper illustration of Figure 7 shows a temperature distribution of a strip (paragraph [0053]) and the dot-dash lines represent a target temperature distribution (paragraph [0053]).  The lower illustration of Figure 7 shows the quantity of the cooling medium sprayed on the strip (paragraph [0054], thus showing a cooling power profile).  The control unit (96) controls the strip cooling devices (95) based on the data of the temperature sensors (94, paragraph [0080], fig 14) and input variables for determining the cooling medium distribution (paragraph [0079]-[0080]).  Instead of arranging cooling nozzles on strip guides, the nozzles may also be arranged individually (paragraph [0078]), and that it would also be possible to provide a multitude of nozzles over the width of the strip, wherein only the respective nozzles required for the cooling process are actuated and distribute the cooling medium (paragraph [0078]).
It would have been obvious to one of ordinary skill in the art to control the secondary cooling process of the combination based on the cooling power profile, as Baumgartel et al teaches of controlling the cooling medium distribution based on positions at which elevated temperatures is determined, and that the temperature of the strip and its temperature distribution play a decisive role in the processing and the strip quality (paragraph [0002]), as temperature differences may lead to different structures or mechanical strip properties over the strip width (paragraph [0005]).
It would have further been obvious to include the use of individual nozzles with independent water supply lines, as disclosed in Baumgartel (fig 8, paragraph [0056-0057]), as Baumgartel teaches that only the respective nozzles required for the cooling process can be actuated and distribute the cooling medium (paragraph [0078]).  Note that as Plociennik et al teaches one way for controlling the cooling capacity is by variation of the distance between the cooling devices and the metal strip (paragraph [0036]), it would have been obvious to one of ordinary skill in the art to modify the individual nozzles so as to independently vary the distance from the strip, as a functionally equivalent alternative for independently controlling the cooling capacity based on positions at which elevated temperatures is determined.
	The combination is quiet to the rolling mill is a blooming mill and the combined casting/rolling installation comprising a further rolling mill, wherein the further rolling mill is a finishing mill
Hohenbichler et al teaches a combined casting and rolling plant comprising a device for preparing hot-rolling stock (fig 1, paragraph [0016]).  The rolling stock is prepared optimally for a subsequent rolling process (paragraph [0025]).  Hohenbichler et al teaches a pre-rolling train (5) and a final rolling train (16), where the temperature profile measuring instrument (15) is between the pre-rolling train (5) and final rolling train (16).
In light of the teachings of Flick et al who suggests multiple temperature measuring devices 13, 13a, 13b that can record the strip temperature throughout the process (fig 1), it would have been obvious to one of ordinary skill in the art to modify the combination, to include a pre-rolling train and a final rolling train and to detect the temperature profile between the rolling trains in the fashion of Hohenbichler, so as to optimally prepare the rolling stock to be at the correct temperature for the subsequent rolling process so that a high quality rolling product is ensured (Hohenbichler, paragraph [0025]).

Regarding claim 5, the combination teaches the cast product generated by the casting machine is a metal strand (Flick, fig 1-2, paragraph [0067], cast steel strip).

Regarding claim 6, the combination teaches the rolled product generated by the rolling mill is a metal strip (Flick, paragraph [0002], hot strip thickness following the rolling deformation is between 0.3 and 4 mm).

Regarding claim 7, the combination teaches continuously operating the combined casting/rolling installation for causing the rolled product generated by the combined casting/rolling installation to be a continuously rolled metal strip (Flick, figs 1-2 show continuously casting, rolling, and winding of the strip).

	Regarding claim 8, the combination teaches generating the rolled product by a hot rolling process (Flick, paragraph [0002], producing a hot rolled steel strip, figs 1-2, note strip heater 12 upstream of rolling stand 11).

	Regarding claim 11, the combination teaches of determining the actual value of the rolled-product property by the controller using the measurement signal (Flick, paragraph [0073]), but is quiet to the control signal being dependent on a deviation between a setpoint value and the actual value of the rolled product property.
	Hohenbichler et al teaches a combined casting and rolling plant comprising a device for preparing hot-rolling stock (fig 1, paragraph [0016]).  The rolling stock is prepared optimally for a subsequent rolling process (paragraph [0025]).  The temperature profile of the descaled rolling stock is recorded by means of a temperature profile measuring instrument and delivered to a controller (paragraph [0026]).  With the aid of a control rule and by taking a setpoint temperature profile into account, the controller determines a plurality of control parameters which are delivered to a plurality of control components, so as to influence the temperature profile of the rolling stock very deliberately over the width direction, which in turn has a very advantageous effect on the quality of the resulting rolling stock, particularly in the edge or side regions (paragraph [0026]).
	In view of the teachings of Hohenbichler et al, it would have been obvious to one of ordinary skill in the art to modify the control process of the combination, so as to be dependent on a deviation between a setpoint temperature profile and the actual measured temperature profile, in order to control the temperature profile of the cast strip very deliberately over the width direction, particularly in the edge or side regions, to be at the correct temperature for the subsequent thermomechanical shaping, so that a high quality of the rolling product is ensured.

	Regarding claim 16, the combination teaches the temperature profile is detected with respect to a running direction of the rolled product between the blooming mill and the finishing mill (see claim 1, Hohenbichler, fig 1, temperature profile measuring instrument 15 is between the pre-rolling train 5 and final rolling train 16)).

	Regarding claim 17, the combination teaches the temperature profile is detected downstream of the finishing rolling mill (Flick, figs 1-2, temperature sensor 13a is downstream of rolling stand 11).

Response to Arguments
Applicant's arguments filed 6/09/22 have been fully considered but they are not persuasive.
Applicant argues that Plociennik does not disclose a cooling device “comprising a plurality of nozzles arranged along a width direction of the cast product, each nozzle of the plurality of nozzles being displaceable relative to the other nozzles of the plurality of nozzles and displaceable relative to the cast product independently of the other nozzles of the plurality of nozzles” and does not disclose cooling a cast product based on a control signal that sets a cooling power profile of the rolled product “by repositioning at least one of the nozzles of the plurality of nozzles relative to the cast product independently of the other nozzles.”  In particular, applicant notes that Plociennik discloses that the cooling effect can be controlled by varying the distance between the surface of the strand and the housing 13, and that the housing may accommodate rows of nozzles, suggesting moving all nozzles together, and thus not capable of cooling “by repositioning at least one of the nozzles of the plurality of nozzles relative to the cast product independently of the other nozzles.”
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See MPEP 2141.03(I).
The rejection is based on a combination of references, and not Plociennik alone.  Although Plociennik discloses a housing accommodating rows of nozzles where individual groups can be individually turned on or off, Baumgartel et al discloses as an alternative, individual arrangement of nozzles over the width of the strip (paragraph [0052, 0078], fig 8), where cooling medium quantity can be individually adjusted (paragraph [0051]).  As Plociennik discloses that the cooling effect can be varied by turning individual groups of nozzles on or off and/or by varying the volume flow rate (paragraph [0041]), and further recognizes other measures for controlling the cooling capacity such as variation of the distance between the cooling devices and the metal strip (paragraph [0036]), one of ordinary skill in the art would have found it obvious to modify the individual nozzles to be capable of varying the distance from the strip as an alternative to individually adjusting the cooling medium quantity.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735